Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1 and 19, the prior art of record fails to show a radio-frequency module comprising: a module substrate having a first major surface and a 5second major surface on opposing sides of the module substrate; an antenna connection terminal; a first receive filter configured to pass a receive signal in a frequency band including a first communication 10band; a second receive filter configured to pass a receive signal in a frequency band including a second communication band different from the first communication band; an antenna switch configured to control connection and 15disconnection between the first receive filter and the antenna connection terminal and also control connection and disconnection between the second receive filter and the antenna connection terminal; and a matching circuit coupled between the antenna 20connection terminal and the first receive filter, wherein the matching circuit includes at least one of an inductor and a capacitor, and a matching switch configured to control connection and disconnection between the first receive filter 25and the at least one of the inductor and the - 36 -Attorney Docket No. 15770US01 capacitor, the first receive filter and the second receive filter are disposed at the first major surface of the module substrate, and 5the antenna switch and the matching switch are included in a single semiconductor integrated circuit (IC) disposed at the second major surface of the module substrate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Horita  for suppressing noise teaches a radio frequency module and communication device including a process of suppressing a noise figure for a low noise amplifier.
Onodera teaches a radio frequency module with received filters and matching circuits.
Yoshida teaches a radio frequency module with power amplifier control circuit and first and second principle surfaces on the opposite sides.
Kita teaches a high frequency module including a switch circuit connected to the filter circuit.
Takeuchi teaches a radio frequency module with band pass filters and variable matching circuits.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH C LE whose telephone number is (571)272-5027. The examiner can normally be reached 7:30 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THANH C. LE
Examiner
Art Unit 2646





/THANH C LE/Primary Examiner, Art Unit 2646                                                                                                                                                                                                        8/9/2022